This is an action to foreclose the lien of a street assessment for work done in grading at the corner of Greenwich and Polk streets, in San Francisco. Plaintiff, by the production and introduction of the assessment, warrant, etc., made prima facie
proof of his cause and of his right to recover, and rested. The defendant, Russell, appearing in propria persona, was then sworn and gave testimony somewhat argumentative in its nature, from which it appears that he contended that at the time the grade of the street was established a small portion of the street containing seventy-two and a fraction square feet was held in private ownership. After diligent examination of the record upon appeal, we can find nothing in the nature of evidence sufficient to entitle the contention to a hearing. The same may be said of the second point urged upon this appeal, that the diagram for the work was incorrect and had been altered after its filing.
The judgment and order appealed from are therefore affirmed.
Hearing in Bank denied. *Page 350